Citation Nr: 0119808	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  01-00 127A	)	DATE
	)
	)



THE ISSUE

Whether a January 1980 decision of the Board of Veterans' 
Appeals denying service connection for bilateral hearing loss 
should be revised or reversed on the grounds of clear and 
unmistakable error.



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The moving party served on active duty from March 1944 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion from the moving party to revise a January 
1980 decision of the Board.


FINDINGS OF FACT

1.  In a January 1980 decision, the Board denied service 
connection for bilateral hearing loss.  

2.  The January 1980 Board decision was reasonably supported 
by the evidence of record.

CONCLUSION OF LAW

The January 1980 Board decision denying service connection 
for bilateral hearing loss was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West Supp. 1999); 38 
C.F.R. §§ 20.1400, 20.1403, 20.1405, 20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 
(1999).  However, a final Board decision may be revised or 
reversed on the grounds of clear and unmistakable error. 38 
U.S.C.A. §§ 5109A(a), 7111(a) (West Supp. 1999).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c). Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision, VA's failure to fulfill the duty to assist, 
a disagreement as to how the facts were weighed or evaluated 
or a change in the interpretation of a statute or regulation.  
38 C.F.R. § 20.1403(d).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  
Moreover, the "benefit of the doubt" rule of 38 U.S.C.A. 
§ 5107(b) does not apply to the Board's decision on a motion 
regarding whether there was clear and unmistakable error in 
the prior Board decision.  38 C.F.R. § 20.1411(a).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice. 38 C.F.R. 
§ 20.1404(a).

In addition, the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
these requirements.  Motions that fail to comply with these 
requirements shall be denied. 38 C.F.R. § 20.1404(b).

In this case, the moving party originally submitted a motion 
for reconsideration in February 2001.  An appellant's brief 
was filed in June 2001.

Factual Background

The moving party's February 1944 service induction 
examination report shows hearing of 15/15 in both ears.  His 
March 1946 discharge examination report notes that he was 
treated in 1946 in Germany for deficient hearing.  However, 
whispered voice testing at that time revealed 15/15 for both 
ears.  Records reveal that his military occupational 
specialty was heavy machine gunner.

A July 1946 U.S. Naval Hospital medical history summary shows 
that the moving party was admitted for treatment of diagnosed 
right side cellulitis.  At the time he was admitted, 
examination of his eyes, ears and nose was negative except 
for slight enlargement of his tonsils.

In March 1947, the moving party submitted a February 1947 
letter from Frances L. Steinman, M.D., which indicated that 
the moving party had complained of constant ringing in his 
ears.  

During a May 1947 VA general medical examination, the moving 
party complained of a constant hissing sound in both his 
ears.  The examiner noted that he was able to hear ordinary 
conversation in both ears at 20 feet and that he heard all 
tuning forks well.  An August 1949 VA examination report 
again notes the moving party's complaints of a constant 
hissing sound in both ears; however, he was not provided an 
examination for hearing loss at that time.

In November 1968, the moving party submitted his initial 
claim for bilateral hearing loss.  A January 1969 rating 
decision denied service connection for hearing loss.  He did 
not appeal the decision.

The moving party attempted to reopen his claim in September 
1976, submitting evidence from Morristown Memorial Hospital 
and an accompanying November 1971 sale contract for a hearing 
aid, indicating mild to moderate bilateral sensorineural 
hearing loss up to 1500 Hertz with a sharply sloping curve, 
becoming severe in degree.  

A December 1976 VA examination report found evidence of 
profound high frequency sensorineural hearing loss in both 
ears.  The moving party indicated at the time of the 
examination that he had had a hearing problem since 1945 and 
that it had slowly grown worse and gave a history of having 
been exposed to gunfire in service.  

The moving party also submitted a 1945 letter he wrote to his 
parents in which he indicated that he had been doing a lot of 
firing and that his ears were still ringing as a result.

During his December 1978 personal hearing, the moving party 
testified that he had been a heavy machine gunner during 
service and had been exposed to loud noises as a result.  He 
had also been wounded by a shell that burst over his head, 
causing his ears to ring and making it difficult to hear 
adequately.  He was told that it would eventually go away.  
He had also been a member of a pistol firing team in service 
and practiced every day without ear protectors.  He testified 
that he had excellent hearing when he entered service, was 
actually considered to be a radio man, but that his hearing 
had deteriorated since his discharge.  He stated that the VA 
examination in 1947 had been conducted in a hall and that the 
examiner read questions louder when he could not understand.  
He had never been able to distinguish between his tinnitus 
and his hearing loss.

In its January 1980 decision, the Board noted the moving 
party's service medical records, particularly the March 1946 
discharge examination indicating treatment for defective 
hearing.  The Board also noted subsequent VA and private 
examination reports, beginning in May 1947, as well as Dr. 
Steinman's letter and the moving party's 1945 letter to his 
parents.  It concluded that since the moving party's hearing 
was assessed as 15/15 in both ears at the time of his 
discharge, any hearing deficit in service was acute and 
transitory and that the first objective evidence of chronic 
defective hearing was in 1971, many years after his service.  

Analysis

The moving party and his representative, in support of his 
claim for clear and unmistakable error in the January 1980 
Board decision, contend that the Board failed to consider and 
apply applicable regulations in reaching its decision and 
further failed to provide adequate reasons and bases for its 
opinion.  The representative contends that the Board failed 
to apply the provisions of 38 C.F.R. § 3.304(d) in the claim, 
which provides "that satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, conditions 
or hardships of such service even though there is no official 
record of such incurrence or aggravation."  

The Board concludes that the moving party has disagreed with 
the weight accorded to the evidence of record.  Although 38 
C.F.R. § 3.304 (d) (1980) was not specifically addressed in 
its January 1980 decision, a review of the decision contains 
acknowledgment by the Board that the moving party was exposed 
to acoustic trauma in the form of exploding artillery shells 
which is consistent with the circumstances of his combat 
service.  Moreover, assuming without conceding that the Board 
erred in not considering such provisions, there is no 
evidence that such an error would have manifestly changed the 
outcome of the decision.  In this regard, the Board found 
that while there was evidence of deficient hearing in 
service, the moving party's bilateral hearing was evaluated 
as 15/15 in whispered voice testing at discharge and there 
was no objective evidence of hearing loss until 1971, many 
years after his discharge.  Moreover, the Board acknowledged 
that the moving party was exposed to acoustic trauma in 
service resulting in his tinnitus and that could also produce 
defective hearing.  Clearly, the Board found more probative 
service medical records indicating normal hearing at the time 
of discharge and later VA and private records showing no 
hearing impairment until 1971.  Although the moving party may 
not agree with this conclusion, as noted above, clear and 
unmistakable error does not include a disagreement as to how 
the facts were weighed or evaluated.  Accordingly, this 
allegation is insufficient to state a viable claim of clear 
and unmistakable error.  The Board is unable to find any 
error of fact or law in the January 1980 Board decision, 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  38 C.F.R. § 20.1403(c).  In 
the absence of any such clear and unmistakable error, the 
motion must be denied. 


ORDER

As the Board did not commit clear and unmistakable error in 
the January 1980 decision, the motion is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



